Citation Nr: 9917138	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-23 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-polio 
syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from April 1964 to March 1966.  
This appeal arises from a January 1996 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO).


REMAND

The issues on appeal were denied by rating decision in 
January 1996.  A timely notice of disagreement therefrom was 
received in January 1997, and a statement of the case was 
issued on June 6, 1997.  A letter from the veteran to Senator 
Arlen Specter was received at the RO on August 5, 1997.  The 
RO then issued a letter to the veteran indicating that his 
letter to Senator Specter had been accepted as a substantive 
appeal.  Thus, the veteran has perfected a timely appeal to 
the Board.  Thereafter, a supplemental statement of the case 
was issued in June 1998.  

On May 19, 1999, the RO informed the veteran by letter that 
his appeal and records were being placed on the Board's 
docket.  It was further indicated that the veteran could 
request a personal hearing within 90 days of the date of the 
letter.  Received at the Board in June 1999 were VA Form 9 
(executed in December 1998 and date stamped at the RO in 
January 1999); VA Form 21-4138 (executed in December 1998 and 
date stamped at the RO in January 1999); and a cover letter 
from the veteran's representative that was dated in January 
1999 but was not date stamped at the RO.  Although VA Forms 9 
and 21-4128 were date stamped in January 1999, they were not 
associated with the claims folder at the time of 
certification and transfer to the Board in May 1999.  On the 
Form 9, the veteran requested a Travel Board hearing at the 
RO.  It was indicated in the cover letter that the veteran 
wanted a personal hearing at the RO and, if the decision 
review officer's decision was unfavorable, a Travel Board 
hearing was requested.

In view of the above, the RO should contact the veteran in 
writing and obtain written clarification as to whether he 
wishes to have a personal hearing before a hearing officer at 
the RO prior to the scheduling of a Travel Board hearing.  

Accordingly, this case must be REMANDED for the following:

1.  The RO should contact the veteran in 
writing and obtain written clarification 
as to whether he elects to have a 
personal hearing before a hearing officer 
at the RO.  If the veteran's response is 
in the affirmative, a hearing at the RO 
before a hearing officer should be 
scheduled prior to the scheduling of a 
Travel Board hearing.

2.  Following completion of the 
development in part one above, the 
veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


